         Case 4:20-cr-00016-RSB-CLR Document 506 Filed 03/16/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA                     )
                                             )
V.                                           )
                                             )   Case No.: 4:20-CR-16
HEATHER SLOAN                                )
    Defendant                                )
                                             )

                      ORDER ON MOTION FOR LEAVE OF ABSENCE

         Application for Leave of Absence has been requested by Maria M. Justus. for Monday, April

12th, 2021 through Friday, April 16th , 2021 in the above captioned case. The above and foregoing

request for Leave of Absence is *5$17('.           Ms. Justus is provided Leave of Court from

Monday, April 12th, 2021 through Friday, April 16nd, 2021 However, the attorney must make

arrangements for other counsel in the event the case is scheduled for hearing or trial during such

leave.

         So ORDERED this WK day of 0DUFK, 2021.



                                             __________________________________
ORDER PREPARED BY:                            &+5,6723+(5/5$<
                                             &+5,67232 +(5/5$<
                                             UNITED STATES    0$*,675$7(
                                                           E 0$*,675$5 7( JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA

/s/ Maria M. Justus
Georgia Bar No. 947906
24 Drayton Street, Suite 1000
Savannah, GA 31401
Telephone: 912-443-4070
Facsimile: 912-644-6702
Email: mjustus@donniedixonlaw.com
